Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 3/4/2021.  Claims 1-14 and 16-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of rece1vmg previously-created e-mail content, wherein the previously-created e-mail content is in a pre-deployment state prior to being sent through an e-mail sending service, comprising a plurality of e-mail content types, each of the plurality of e-mail content types written in HTML code; automatically detecting, by parsing the received HTML code, any unintended recipient experiences and undesired formatting outcomes resulting from a display of the HTML code of one or more of the plurality of e-mail content types, wherein detecting any of the unintended recipient experiences and undesired formatting outcomes resulting from the display of the HTML code of the one or more of the plurality of e-mail content types comprises detecting that one or more URLs within an e-mail has an urchin tracking module (UTM) code and that one or more other URLs do not have a corresponding UTM code, identifying any of the unintended recipient experiences and undesired formatting outcomes resulting from [[a]]the display of the HTML code of the one or more of the plurality of e-mail content types for a user by presenting a natural language explanation of any of the unintended recipient experiences and undesired formatting outcomes on the user interface; presenting the user of the platform with one or more 
Claims 2-14 and 16-29 are allowed based on the same reason(s)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449